Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 1 01 10
CIVIL COVER SHEET

JS 44 (Rev. 06/| 7)

The JS 44 civil cover sheet and the information contained herein neither re

laoe nor sup lement the filin and service of pleadings or other papers as re uired by law, except as

provided by local rules oi"_court. Thls form, approved by the Judicial Con erence of the Jnited States in eptember 1974, is required for the'use Of the ler|< of Court for the
purpose of initiating the clvll docket sheet. AS'EE lNSY‘/€l/C’/'IONS ON NEXT PAGE 0/?` ’I‘Hl.S"/"OR/l/I.)

 

1.' (a) PLAINTIFFS
NicoLE BERKEB\LE

(b) County of Residence of First Listed Plaintiff

(EXCEP'['IN U.S. }’LA[N'I`]FF CASES)

(C) ALtOrn€yS (F/'rm Name, Addres.s', and 7`e[e home Number

Cary L. F|itter, Andrew 1\/|. 1\/|112, Jody . Lopez- acobs, Flltter 1\/11|2, P.C.
450 N. Narberth Avenue, Sulte 101, Narberth, PA 19072 (610) 822-0782

MLT.G.WOMER__Y ,_

DEFENDANTS

NOTE:

Attorneys (Ime)wn)

 

JP|\/|ORGAN CHASE BANK, N.A.

County of Residence of First Listed Defendant

(IN U.s. PLA/N'/“/FF cAsEs bNLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
'I`HE TRACT OF LANI') INVOLVED.

 

II. BASI_S OF JURISDICTION (P/a¢¢an "X"m OneBox Only)

Dl U.S.Govemmenr

Plaintiff`

|`_'1 2 UiS. Government
Def`enclant

 

l 10 lnsurance

120 Marine

130 l\/liller Act

140 Negorizible lnstrument

150 Reeoveiy of Overpaylnent
& Enf`orcemenl 01`.1\\dg\nent

151 Meclienre Act

152 Recove\y of Dei°aulted
Student l.oans
(Exclu<les Velerans)

111 l 53 Recoveiy ol`Overpayment

01` Veleran’s Benel'lts

Cj 160 Stocl<holders’ Suits

l'_`l 190 OlherConh'aet

CJ 195 Contract 1’\'oduet Liability

lIl 196 Fi‘ancliise

  
 

REA R`OI?ER
Cl 2 l 0 Lnn<ll Conclemnation
13 220 Foreclosure
El 230 Rent Lease & Ejectment
El 240 Torts to Ls\nd
13 245 Torc Product Liability
Cl 290 All Other Real Property

  

IV. NATURE OF SU[T (Place an "X" in One Box Only)
§ 1 9

 

25 3 Federal Question
(U.S. G()vernmem Not a Parly)

|‘J 4 Diversity
(]ndicale Cltlzerl.rh/'p of Parll'e.s' in ltem I]I)

 

PERSONAL INJURY

PERSONAL INJURY
U 310 Ailplane El 365 Personal Injury -
D 315 Ahplane Produc\ Product Lial)ility
Liability El 3671~1ea1thCare/
[j 320 Assault, Libel & Pharmaceutical
Slauder Personal Injury
D 330 F ederal Employers’ Pl'oduct Lirlbility
Liability Cl 368 Asbestos Personal
111 340 l\/larine lnjuly Product
|j 345 Marine Produel' Liability
Li£lbi111y PERSONAL PROPERTY

111 350 Motor Vehicle

1:1 355 1\/Iot0r Vehicle
Produet Liability

EI 360 Otllel' Personal
Injuiy

111 362 Persona| lnjuly -

Medical Malraelice

, :IFKTGI' 1

1:| 440 Othel' Civil Rights

El 441 Voting

D 442 Employnient

13 443 Ho\rsing/
Aocommoclations

|'_`l 445 Amer. w/Disabilities -
Employment

13 446 Amer. w/Disal)ilities -
Otlier

D 448 E<l\lcation

13 370 Other Fraud

13 371 Truth in Lending

E| 380 Other Personal
Propeny Di\mage

lI‘_'l 385 Propeny Damage
Product Lial)ility

Habeas Corpus:
|f] 463 Alien Detainee
[`J 510 lvlotions to Vacate

Sentenee
13 530 General
U 535 Death Pennlty
Othcx':

D 540 l\/landamus & Other
13 550 Civil Rigllts
13 555 Pn'son Conclition
13 560 Civil Delainee ~
Conditions of
Conflnement

  
   

(Fo)' Dl'ver.\'ily Cases On/y)

III. CITIZENSI`IIP OF PRINCIPAL PARTIES (]’lace an “X" in One Boxfor P/aimij]`

and One lioxfar Defendcml)

PTF DEF PTF DEF
Citizen of This State Cl l EJ l Incorporated or Principal Place D 4 13 4
ofBusiness ln This State
Citizen oi" Anotller State El 2 |I| 2 Incoiporatecl and Prineipal Place IJ 5 l'_`l 5
ofBusiness In Another State
Citizen or Sul)ject of a 111 3 l'J 3 Foreign Nation 13 6 El 6

Forei}_;r_n Countrv

 

Cl 625 Dn.\g Related Seizure
ofProperty 21 USC 881
|J 690 O\her

 
  

l z i), '

121 710 Fair Labor Stauclards
Act

13 720 Labor/Management
Relations

13 740 Railway Labor Act

13 751 Family and Medical
Leave Aet

lj 790 Otl\er Labor Litigation

l:l 791 Employee Retirement
Income Security Act

|I'| 462 Naturalization Application
13 465 Other Immigration
Actions

 

D 840"1`1<1'ademar

  

 

U 422 Appea128 USC 158
lj 423 Witlldrawal
28 USC 157

MIKBT

l:| 820 Copy

13 830 Parent

El 835 Patent ~ Abbreviatecl
New Drug Application

g its

‘Y§Y€“M_n LL@£W
111 861 111/\(13951`1`)
[J 862 Blaek Lung (923)

l'_'l 863 DIWC/DIWW (405(g))
|‘_'l 864 SSID Title XVI

r:l 865 Rsi (405(§))

 

13 870 Taxes (U.S,
or Def`enclant)

U 871 IRS-Third Piu‘ty
26 USC 7609

 

 
 
 
 

 

 

Clicl< here for: Na'ture of Suit Code Descri '

 

El 375 False Claims Act

Cl 376 Qui Tam (31 USC
372<)(:\))

13 400 State Reapportionment

D 410 Antitrust

1'_'] 430 Banks and Banking

|J 450 Commeroe

lj 460 Dep0\1ation

13 470 Racl<eteer lnfluenced and
ColTupt Organizations

l.'X 480 Consumer Credit

121 490 Cable/Sat TV

13 850 Sec\lrities/Commodities/
Excllauge

13 890 Othel' Statutoly Aetions

IJ 891 Agricu|tural Acts

El 893 Environmental Matters

13 895 Freedom of`lnformation
Act

111 896 Arbirration

1:1 899 Administrative Procedure
Act/Review or Appea| of
Agency Decision

El 950 Constitulionality of
State Sta‘rutes

 

V. ORIGlN (P/ac'e an "X" /`r/ One Box On/y)

H l Origina|

Proceeding

Cl 2 Removed from
State Court

13 3 Remanded from
Appellate Court

Reopened

13 4 R€ll'lStateCl Ol‘ g 5 Transferl'ed from 13 6 MLl11fid_1StrlCt

Another District
(Sp@C/J§/)

Litigation -
Transfer

|I'.I 8 Mu_ltid_istriot
thrgatlon -
DireetFile

 

VI. CAUSE OF ACTION

50 U.S.C. Sect. 390’1

Briel" description of cause:

 

Cite the U.S. Civil Stal;ute under Which you are filing (Do m)t citejuri.wlictlmml statutes lmle.r.\' rlivens'ity)!

 

 

 

 

 

SCRA

VII. REQUESTED IN [:1 CHECK 111 TI-IIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND= 13 Yes EIN<>
VIII. RELATED CASE(S) ` _ .

IF ANY w '"s["'c"“m)` JUDGE DOCI<ET NUMBER

I,
D/-\TE ., sIGNA'ruR ., F TTORNEY or RECORD
1 /25/ l ‘1 ,2%
non OFFICE USE oNLY ( '
RECEIPT # AMOUNT APPLYING IFP JuDGE MAG. JUDGE

 

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 2 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
N|COLE BERKEB|LE ; C]VIL ACTI()N

v.
JPl\/|ORGAN CHASE B/-\NK, N.A. NO.

In accordance With the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § l :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree With the plaintiff regarding said
designation, that defendant shall, With its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to Which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Beneiits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (_>(

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management - CaSes that do not fall into any one of the other tracks. ( )
'1/25/'19 JODY T. LOPEZ~JACOBS ` ma
Date Attorney-at-law ttoyi'iey fd\P|aintiff
610-668-0011 610-667-0552 j|opez-jacobs@consurners|aw.com
T?lephone FAX Number E-Mail Address

(Civ. 660) 10/02

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 3 of 10

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(lo be used by counsel or pro se plainli/Tto indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address OfPlaintiff: 406 East Oak Street, Norristown, PA 19401
Address OfDefendam: 201 N. Wa|nut Street, VVi|mington, DE 19801

 

Norristovvn, PA 19401

Place of Accident, Incident or Transaction:

 

 

RELA TED CASE, IFANY.'

Case Number: Judge: g Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l . ls this case related to property included in an earlier numbered suit pending or within one year Yes m No-
previously terminated action in this court? -

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes :| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement cfa patent already in suitor any earlier Yes |::| Nc
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or Successive habeas corpus, social security appeal, or pro se civil rights Yes |:| No
case filed by the same individual?

I certify that, to my l<nowledge, the within case l:l is / Ais not related to any case now pending or within one year previously terminated action in

this court except as noted above. '
320§22

"1

 

DATE: / / 2253 / / C) - \
/ / %/orney~atd§<aw / Pro Se Plainii/Y Attorney I.D. ii (ifapplicable)
/ /

 

CIVIL: (Place a \/ in one category only)
F ederal Question Cases.' Diversity Jurisdictlon Cases:

indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal lnj ury

Jones Act»Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury
Labor~Management Relations Other Personal Injury (Please specijj)).'
Civil Rights Products Liability

Prcducts Liability - Asbestos
All other Diversity Cases

Habeas Corpus
Securities Act(s) Cases

1:11:1|:1|:11:11:1|:11'_'|1:1 -°=

 

Il:ll:ll:ll:l|:|l:li:ll:i|:li:| Y

 

0. Social Security Review Cases (Please specify):
l. All other Federal Question Cases q `. l _
(P/ease specw)).' _ SCRA §(‘lt"“'/ Ce°"l C/"Q£)cf`_f (“"’W; 1 R(’) 1 ¢’[ A (.` `}W

 

 

 

ARBlTRATION CERTIFICATION
(The eyj‘"ect of this certification is to remove the case from eligibility for arbitration )

I, , counsel of record or pro se plaintiff, do hereby certify:

[::| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $l 50,000.00 exclusive of interest and costs:

|::| Relief other than monetary damages is sought.

DATE:

 

Aitorney-oi~Law / Pro Se P/ainti/Y 1 Attorney I.D. # (ifapp/icable)

NOTE: A trial de novo will be a trial byjury only ifthere has been compliance with F.R.C.P. 38.

 

(`l`\'. 609 (5/2(}/¢?)

 

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 4 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICOLE BERKEBILE
406 East Oak Street,
Norristown, PA 19401
Plaintiff,

V. CIVIL ACTION NO.

JPl\/IORGAN CHASE BANK, N.A.
201 N. Walnut Street,
Wilmington, DE 19801
Defendant.

 

COMPLAINT
I. INTRODUCTION

l. This is a consumer protection case seeking redress for Defendant bank’s wrongful
repossession of Plaintiff’ s car in violation of federal law that bars repossession after the borrower
has entered active military service.

2. F ederal law provides protections for servicemembers during and after active duty.
Congress enacted this law_the Servicemembers Civil Relief Act (“SCRA”), 50 U.S.C. § 3901
et seq.,_“to provide for, strengthen, and expedite the national defense through protection to
servicemembers of the United States to enable such persons to devote their entire energy to the
defense needs of the Nation.” Id. at § 3902(1).

3. Among the protections under the SCRA is the prohibition on the non-judicial (or
“self-help”) repossession of a servicemember’s vehicle for an alleged breach that occurred before
entering military service. 50 U.S.C. § 3952(a).

4. Defendant JPMorgan Chase Bank, N.A. violated the SCRA and state law that
provides protections to consumers When it repossessed Plaintiff’S car without court order or

lawful right to seize the car.

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 5 of 10

5. After -the repossession, Plaintiff was compelled to pay Defendant to get her
vehicle back, and suffered with no transportation to work or elsewhere

6. Plaintiff brings the instant suit to seek redress for Defendant’S violations of the
SCRA, the Pennsylvania Uniform Commercial Code, 13 Pa.C.S. § 9101 et seq., and for the
conversion of her vehicle.
II. JURISDICTION

7. Jurisdiction is conferred upon this Court by the SCRA, 50 U.S.C. § 3901 et seq.,
actionable through 28 U.S.C. § 1331.

8. This Court has supplemental jurisdiction over Plaintiff s state law claims pursuant
to 28 U.S.C. § 1367.
III. PARTIES

9. Plaintiff Nicole Berkebile is an adult individual residing in Norristown, PA at the
address captioned

10. Defendant JPMorgan Chase Bank, N.A. (“Chase”) is a national banking
association with an address as captioned

11. Defendant makes loans and transacts business with Pennsylvania consumers in
this District, and made a vehicle loan to Plaintiff who resides in this district
IV. STATEMENT OF CLAIM

12. On or about October 2017, Ms. Berkebile financed the purchase of a new
Chevrolet Cruze for ordinary travel.

13. Defendant Chase acquired a security interest in the vehicle under a Retail

Installment Sale Contract (“RISC”).

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 6 of 10

14. Ms. Berkebile made regular and timely payments on the vehicle for
approximately seven months.

15. l\/IS. Berkebile is a member of the Army National Reserve. As part of her duties,
Ms. Berkebile is required by order of the Department of the Army to appear at annual trainings.

16. On or about December 21, 2017, Ms. Berkebile received orders from the
Department of the Army to attend an annual training in California starting on May 28, 2018.

17. On or about May 13, 2018, Ms. Berkebile was injured in a car accident She
suffered a fracture, and required several months of physical therapy. During this time, she was
unable to make regular payments on the RISC due to her injuries from the car accident Nicole
so advised Chase.

18. Due to her injuries, Ms. Berkebile was deemed unable to participate in her annual
training scheduled for May 28, 2018.

19. On or about July 9, 2018, Ms. Berkebile received orders from the Department of
the Army to perform annual training in Bristol, PA starting on September 4, 2018.

20. Ms. Berkebile began active duty on September 4, 2018 and retained that status
until October 21, 2018.

21. Then, only five days after Ms. Berkebile returned from active duty, Defendant
Chase repossessed Ms. Berkebile’s vehicle on October 26, 2018.

22. Defendant Chase did not have a court order permitting it to go forward with the
self-help repossession There was no suit or due process. The repossession was ex parte

23. Chase demanded that Ms. Berkebile pay approximately $2,200 to Chase to get

back (0r redeem) the vehicle that was wrongfully repossessed Plaintiff paid

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 7 of 10

24. Since redeeming the vehicle, Ms. Berkebile has remained current on her payments
under the RISC.

25. The Pennsylvania Uniform Commercial Code requires that the secured party
provide consumers with a specific, detailed notice after the repossession but before the sale. See
13 Pa. C.S. § 9611(b); Cubler v. Truniark Fin. Credit Union, 83 A.3d 235 (Pa. Super. 2013).

26. T he notice serves practical purposes; it informs the borrower about, inter alia,
whether the disposition will be by public or private sale, and where and when the collateral will
be sold 13 Pa. C.S. § 9613(1); Cubler, 83 A.3d at 236 n.l.

27. After the repossession, Ms. Berkebile did not receive a notice from Defendant
Chase regarding the repossession of her vehicle.

COUNT I
SERVICEMEMBERS CIVIL RELIEF ACT

28. The foregoing paragraphs are incorporated herein as if set forth at length.

29. The SCRA provides that “[a]fter a servicemember enters military service, a
contract by the servicemember for . . .the purchase of real or personal property (including a
motor vehicle) . . . may not be rescinded or terminated for a breach of terms of the contract
occurring before or during that person’s military service, nor may the property be repossessed for
such breach without a court order.” 50 U.S.C. § 3952(a)(1). 4

30. Defendant violated § 3952(a)(1) of the SCRA by repossessing Ms. Berkebile’s
vehicle without a court order after she had entered military service.

31. The SCRA also provides that “[a] person holding a lien on the property or effects
of a servicemember may not, during any period of military service of the servicemember and for
90 days thereafter, foreclose or enforce any lien on such property or effects without a court order

granted before foreclosure or enforcement.” 50 U.S.C. § 3958(a)(l).

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 8 of 10

32. Defendant violated § 3958 of the SCRA by enforcing the lien on Ms. Berkebile’s
vehicle without a court order and within 90 days of returning from active duty.
WHEREFORE, Plaintiff Nicole Berkebile respectfully asks this Court to grant judgment
in her favor and against Defendant Chase for:
(a) Actual damages;
(b) Punitive damages;
(c) Reasonable attorney’s fees and costs; and,
(d) Such other relief as the Court shall deem just and proper.

COUNT II
PENNSYLVANIA UNIFORM COMMERCIAL CODE

33. The foregoing paragraphs are incorporated herein as if set forth at length.

34. Under the terms of the RISC, Defendant was the secured party in this transaction.

35. The Pennsylvania UCC requires a prompt post-repossession notice to the
borrower advising of the repossession, Whether a borrower can redeem (or get their car back) at
any time before the expiration of 15 days, an itemized statement of the total amount required to
redeem, whether the vehicle will be sold by public or private sale (and if public, the time and
place), whether the debtor may be liable for a deficiency or entitled to a surplus, and other
information 12 Pa. C.S. § 6254; 13 Pa. C.S. § 9610, 9613-9614.

36. Defendant violated the above provisions of the UCC by failing to provide any
Notices required thereunder after repossessing Plaintiff’s vehicle.

37 . Defendant’s failure to comply with the requirements of Division 9 in the UCC
renders Defendant liable for minimum statutory damages of not less than the credit service
charge (finance charge) plus 10% of the principal amount of the underlying obligation 13 Pa.

C.S. § 9625.

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 9 of 10

WHEREFORE, Plaintiff Nicole Berkebile respectfully asks this Court to grant judgment
in her favor and against Defendant Chase for:
(a) Statutory damages;
(b) Such other relief as the Court shall deem just and proper.

COUNT III
CONVERSION

38.' The foregoing paragraphs are incorporated herein as if set forth at length.
39. Defendant Chase repossessed Plaintiff’s vehicle without having the present right
to do so.
40. v Plaintiff did not consent to the repossession of her vehicle
41. Defendant lacked a lawful justification for repossessing the vehicle
42. As a result of Defendant’s repossession of the vehicle, Plaintiff was stripped of
her means of transportation and was compelled to pay Defendant approximately $2,200 to get
the car back.
WHEREFORE, Plaintiff Nicole Berkebile respectfully asks this Court to grant judgment
in her favor and against Defendant Chase for:
(a) Actual damages;
(b) Such other relief as the Court shall deem just and proper.
V. DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury as to all issues so triable

Respectfully submitted:

Date: //7~5'[/“7

 

A(RY L. FLITTER
ANDREW M. Mng
JODY THoMAs LoPEz-JAcoBs

 

Case 2:19-cv-00396-CFK Document 1 Filed 01/25/19 Page 10 of 10

Attorneys for Plaintiff

FLITTER MILZ, P.C.

450 N. Narberth Avenue, Suite 101
Narberth, PA 19072

(610) 668-0018

Email: ilopez-iacobs@consumerslaw.com

 

